Citation Nr: 0715192	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for hepatitis C with 
cirrhosis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2005, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's hepatitis C with cirrhosis is manifested by 
daily fatigue, nausea, and right upper quadrant pain; he does 
not experience anorexia, weight loss, or periods of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
hepatitis C with cirrhosis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115, Diagnostic Codes 
7312, 7354 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Hepatitis C warrants a 20 percent rating if it is productive 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication; or if it results in incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly; or if there are incapacitating 
episodes (with symptoms described above) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.

Note 1 under Diagnostic Code 7354 states: evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Code 7354 and 
under a diagnostic code for sequelae.  Note 2 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  38 C.F.R. § 4.112, Code 7354.

Under Diagnostic Code 7312, a compensable rating for 
cirrhosis of the liver is warranted for symptoms such as 
weakness, anorexia, abdominal pain, and malaise. 
Portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss warrant a 30 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7312.


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The Board finds that a rating in excess of 20 percent is not 
warranted for the veteran's hepatitis C with cirrhosis.  In 
this regard, the Board notes that there is no medical 
evidence that the veteran experiences anorexia, weight loss, 
or hepatomegaly.  In fact, at his January 2004 VA 
examination, he stated that his weight was stable and that he 
had a good appetite.  In addition, private treatment records 
show that the veteran has undergone multiple CTs of the 
abdomen since January 2002 that have been normal with no 
evidence of liver enlargement.  The Board also notes that 
while the veteran testified at his hearing that he missed 
approximately three to four days of work per month due to his 
hepatitis symptoms, the record contains no evidence that his 
hepatitis C has resulted in any incapacitating episodes with 
symptoms and signs severe enough to require bed rest and 
treatment by a physician.  Furthermore, while the veteran has 
stated that his current symptoms include daily fatigue, 
nausea, and right upper quadrant pain, these symptoms are 
contemplated by the criteria associated with the currently 
assigned 20 percent disability evaluation.  Therefore, the 
Board finds that the veteran's hepatitis C most nearly 
approximates the criteria for a 20 percent disability rating 
under Diagnostic Code 7354.  

The Board notes that the veteran's medical records contain a 
diagnosis of cirrhosis of the liver.  As noted above, Note 2 
following Diagnostic Code 7354 states that sequelae 
associated with hepatitis C, such as cirrhosis or malignancy 
of the liver, are to be evaluated under the appropriate 
separate diagnostic code provided that the signs and symptoms 
associated with Diagnostic Code 7354 are not also used when 
rating such sequelae.  In this case, the record documents no 
manifestations of the veteran's hepatitis C that are separate 
and distinct from those already considered under Diagnostic 
Code 7354 for his hepatitis C.  Therefore, a separate rating 
for cirrhosis of the liver is not warranted. 


ORDER

Entitlement to an increased rating for hepatitis C with 
cirrhosis is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


